Proceeding pursuant to article 78 of the CPLR to review an order of the County Court, Hassau County, dated March 7, 1969, which summarily adjudged petitioner in criminal contempt of court for conduct committed in the presence of the court. Order confirmed and proceeding dismissed on the merits, without costs. We find that petitioner raised no competent question of fact or law on his assertion that the order of the County Court was predicated upon matter appearing dehors the record. Examination of the proceedings *572and of the order itself indicates that only the contumacious failure of petitioner to respond to the questions propounded to him before the Grand Jury served as the basis of his punishment for contempt. The failure to respond to these interrogatories properly served as the foundation for his commitment (Matter of Koota v. Colombo, 17 N Y 2d 147). Christ, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.